Citation Nr: 1753169	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  11-10 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to service-connected Bell's palsy. 

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected Bell's palsy.

3.  Entitlement to a compensable rating for the ruptured flexor of the left fourth finger. 

4.  Entitlement to a compensable rating for scars of the left fourth finger.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty form August 1988 to July 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of the proceeding is associated with the record. 

In December 2015 and September 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension and type II diabetes mellitus, to include as secondary to service-connected Bell's palsy, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's ruptured flexor of the left fourth finger has been manifested by limitation of motion, pain, locking, and decreased grip strength, but not by loss of function to the point where amputation with prosthesis would serve equally well.

2.  Throughout the appeal period, the Veteran's scars of the left 4th finger have not been manifested by tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation, abnormal texture, or limitation of motion.  They were less than 39 square centimeters in total area.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for ruptured flexor of the left fourth finger have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5299-5227 (2017).

2.  The criteria for a compensable rating for scars of the left fourth finger have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.118, DC 7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
II.  Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the U.S. Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Indeed, Correia stated "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 9.  The Court further held that 38 C.F.R. § 4.59 required that all VA examination reports:  "(1) carefully note facial expression or wincing on pressure or manipulation and relate that to the affected joint; (2) carefully note crepitation in the soft tissues or joint structures; and (3) test for pain throughout range of motion in various ways."  

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the DCs predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

A.  Left Fourth Finger 

The Veteran's ruptured flexor of the left fourth finger is rated under DC 5299, for the Veteran's unlisted flexion deformity, and is rated by analogy to DC 5227, covering ankylosis of the ring or little finger.  38 C.F.R. § 4.71a.  Different ratings are available for the dominant (major) and non-dominant (minor) side.  38 C.F.R. 
§ 4.65 (2017).  Here, the medical evidence reflects the Veteran is right-hand dominant, and therefore the ratings for the minor side must be considered.

Under DC 5227, a noncompensable rating is warranted for unfavorable or favorable ankylosis of the little finger.  38 C.F.R. § 4.71a.  No higher ratings under DC 5227 are possible.  As the maximum allowable rating is a noncompensable one, it is not possible to assign the Veteran a higher disability rating under DC 5227.  As such, a higher rating for the ruptured flexor of the left fourth finger is not warranted.  Id. 

No additional higher or alternative ratings under different DCs can be applied in this case.  The medical evidence does not reflect that the Veteran has ankylosis affecting any other digits of the left hand.  38 C.F.R. § 4.71a, DCs 5216-5223 (2017).  There is no evidence that the Veteran's disability results in loss of use of the hand or that the ruptured flexor of the left fourth finger causes limitation of motion of any other digits.  38 C.F.R. § 4.71a, DC 5227, Note.

It must also be considered whether an evaluation by analogy to amputation is warranted.  38 C.F.R. § 4.71a, DC 5227, Note.  The May 2015, February 2016, and November 2016 VA examiners specifically found that functional impairment was not such that the Veteran would be equally well-served by amputation with prosthesis.  As such, the preponderance of the evidence is against a finding that a higher rating for the Veteran's ruptured flexor of the left fourth finger is warranted based on amputation.  38 C.F.R. § 5156 (2017).

The November 2016 examiner indicated that the range of motion measurements were taken on non-weight bearing.  He explained that measurements taken in weight-bearing were not appropriate as the Veteran's disability involved his hand.
In evaluating the Veteran's current level of disability, functional loss was considered.  38 C.F.R. §§ 4.40, 4.45. The evidence shows that the Veteran has, at different times, complained of limited range of motion, pain, and locking, which he is competent to report. 

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

All potentially applicable DCs have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is against a compensable rating for the Veteran's service-connected ruptured flexor of the left fourth finger.  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  For these reasons, the claim is denied.


B.  Scar

DC 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to DC 7801 provides that a deep scar is one associated with underlying soft tissue damage 38 C.F.R. 
§ 4.118.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118.

DC 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to DC 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118.

DC 7804 provides a 10 percent rating for superficial unstable scars.  DC 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling. Three or more scars that are unstable or painful are rated 20 percent disabling. Five or more scars that are unstable or painful are 30 percent disabling. Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Note (3) provides that scars evaluated under DCs 7800, 7891, 7802, or 7805 may also receive an evaluation under this DC, when applicable.  38 C.F.R. § 4.118. 

DC 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under DCs 7800-04 under an appropriate DC.  38 C.F.R. § 4.118.

The Veteran's surgical scars of the left fourth finger are rated zero percent disabling under DC 7805.  38 C.F.R. § 4.118.

In April 2009, the Veteran was afforded a VA examination in connection with his claim for an increased evaluation.  The VA examiner indicated that the Veteran had 2 scars over the volar aspect of his left 4th finger, which measured 1.5 centimeters long and .3 centimeters wide.  The scars were hypopigmented and less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation, abnormal texture, or limitation of motion.

The February 2016 VA examiner indicated that the Veteran had surgical scars on the left palmar fourth finger.  He identified 2 linear scars that were 4 centimeters long.  They were not painful or unstable, and did not cause functional limitation.

The November 2016 VA examiner noted three scars on the ventral left finger.  They were linear and measured 1.5 centimeters long and 0 centimeters wide.  They were not unstable or painful.  The scars had a total area less than 39 square centimeters.

DC 7800 does not provide an avenue for a higher evaluation is it only pertains to scars of the head, face, or neck.  DCs 7801 and 7802 do not provide a basis for a higher evaluation as the Veteran's scars were less than 39 square centimeters and did not cause limitation of motion.  Lastly, the Veteran is not entitled to a higher evaluation under DC 7804 as his scars were not unstable or painful.  38 C.F.R. 
§ 4.118.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the benefit of the doubt doctrine is inapplicable, and the schedular criteria for a compensable disability rating for the scars of the left fourth finger have not been met.  38 C.F.R. § 4.3.


ORDER

Entitlement to a compensable rating for the ruptured flexor of the left fourth finger is denied. 

Entitlement to a compensable rating for scar of the left fourth finger is denied.


REMAND

In September 2016, the Board remanded the Veteran's claims for service connection to afford him with VA examinations to determine the etiology of his hypertension and type II diabetes mellitus.  The VA examiner was directed to consider the Veteran's testimony that he received a corticosteroid treatment (prednisone) for Bell's palsy at the maximum dosage for three months in 1992 and that the side effects of the drug caused weight gain and diabetes.  In addition, the Veteran submitted an article on prednisone that indicated side effects may include weight gain, increased blood pressure, stomach problems, salt retention, steroid-induced diabetes, and mood changes and an article dated July 2003 that indicated glucocorticoids could trigger diabetes and hypertension.

In November 2016, the VA examiner opined that it was less likely than not that the Veteran's type II diabetes mellitus was incurred in active service and caused or aggravated by his service-connected Bell's palsy.  He elaborated that the Veteran had no elevated glucose during active duty.  He separated from service in 1996 and his first glucose elevation was noted in August 1999.  Type II diabetes mellitus was diagnosed in January 2000.  There was no documentation found in the post-separation treatment records that indicated the Veteran's Bell's palsy was treated by corticosteroids.  With regard to aggravation, the VA examiner commented that the Veteran had no documented treatment for his service-connected Bell's palsy between January 2001 and July 2003 that showed uncontrolled diabetes.  His April 2009 endocrinology visit documented that his insulin initiation was due to a lack of response from oral agents. 

In November 2016, the VA examiner opined that it was less likely than not that the Veteran's hypertension was incurred in active service and caused or aggravated by his service-connected Bell's palsy.  He elaborated that hypertension was not noted at the Veteran's separation examination.  A five day blood pressure check in 1993 ruled out hypertension.  There was no documentation found of post-separation treatment of Bell's palsy with corticosteroids.  Over the period of 14 to 15 years, the Veteran only had a 10 mg increase in medication dose.  In that time, the Veteran had a worsening in the severity of his diabetes, which may have played a role in the need for medication adjustment.

The Board finds that these opinions are inadequate because they do not address the Veteran's Board hearing testimony, service treatment records that reflect treatment with prednisone, and the article submitted by the Veteran.  Therefore, a remand is necessary to obtain an addendum VA medical opinion that complies with the September 2016 remand directives.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's VA claims file to the VA examiner who conducted the November 2016 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the etiology of the Veteran's hypertension and type II diabetes mellitus.  
If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

With respect to diabetes mellitus and hypertension, the examiner is asked to address:

Whether it is at least as likely as not (a 50 percent probability or greater) that the disorder began in service, was caused by service, or is otherwise related to service.

If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was caused or aggravated by the Veteran's service-connected Bell's palsy, to include medication for Bell's palsy.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

In making these determinations, the examiner must specifically consider and address the Veteran's Board hearing testimony, service treatment records that reflect treatment with prednisone, and the article submitted by the Veteran indicating glucocorticoids could trigger diabetes and hypertension.

A complete rationale must be provided for any opinion offered.

2.  After the indicated development, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and provide an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


